Citation Nr: 1756938	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a left total knee arthroplasty, associated with postoperative residuals of osteochondritis dessecans, left knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel


INTRODUCTION

The Veteran served on peacetime active duty in the United States Army from April 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which awarded the Veteran a 100 percent evaluation for a left total knee arthroplasty (associated with service-connected postoperative residuals of osteochondritis dessecans, left knee) from August 10, 2009 to September 30, 2010 with a 30 percent evaluation 38 C.F.R. § 4.71a, Diagnostic Code 5055 taking effect thereafter from October 1, 2010.

In June 2013, the Veteran, accompanied by his representative, appeared at a hearing before a Decision Review Officer (DRO).  Thereafter, in April 2014, he and his representative appeared for a videoconference hearing before the Board which was presided over by the undersigned Veterans Law Judge.  Transcripts of both of these hearings have been obtained and are associated with the Veteran's claims file for the Board's review and consideration.  This claim was previously before the Board in June 2014, November 2014, and November 2016, when it was remanded for additional development.

In a March 2017 rating decision, a separate noncompensable rating was assigned for residual scare, status posit left knee meniscectomy, effective November 13, 2008, and service connection for atrophy of the left leg was granted and a 10 percent rating was assigned, effective March 15, 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268   (1998). Once VA undertakes the effort to provide an examination, it must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Pursuant to the Board's November 2016 remand instructions, the Veteran was afforded a January 2017 VA examination to address the severity of his left knee.  However, the examination failed to provide ranges of motion in weight bearing and non-weight-bearing for the left knee.  Furthermore, the VA examiner did not provide comment on whether the Veteran's service-connected disabilities (alone or in the aggregate) render him unable to secure or follow a substantially gainful employment.  

The Board also points out that AOJ failed to readjudicate the claims and issue a supplemental statement of the case.  See 38 C.F.R. §  19.31, 19.37 (2017).

As the above actions are incomplete and do not substantially comply with the November 2016 remand instructions, an additional remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination with an appropriate examiner.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.
The examiner should provide the following requested information:

a) All pertinent symptomatology and findings must be reported in detail.  The examination should objectively measure the range of motion of the Veteran's left knee in degrees on flexion and extension.  The examiner should report the Veteran's left knee ranges of motion in passive motion, active motion, in weight-bearing, and nonweight-bearing. 

b) The examiner should note the point at which motion becomes painful, if any, on flexion and extension.  Also, the extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the left knee is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the left knee is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

c) In addition, if left knee flare-ups are found, the examiner should provide an opinion as to additional functional loss during flare-ups.  Further, if the examination is not performed during a flare-up, the examiner should estimate the functional loss that would occur during flare-ups, based on all available evidence, including the Veteran's own statements.



d)  The examining clinician must also comment upon whether the service-connected left knee disability is manifested by recurrent subluxation or lateral instability, and, if so, the clinician should objectively characterize it as being productive of slight, moderate, or severe impairment.

e)  The examining clinician should make an objective determination as to whether the Veteran's left knee disability is manifested by frequent episodes of joint "locking," pain, and effusion into the left knee joint.

f) The examining clinician should present an objective assessment of the impact of the Veteran's service-connected left knee disability on his capacity to obtain and maintain gainful employment in the context of his educational level, employment history, and vocational background.

The examining clinician should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

2.  Then,  schedule the Veteran for an appropriate examination to  have an examiner comment on the effects of the Veteran's service connected disabilities on his ability to secure and follow a gainful occupation.  In doing so, the examiner should describe the functional limitations related to his service-connected disabilities.   The claims folder should be made available to and reviewed by the examiner. 

In this regard, the examiner should take into consideration his level of education, special training, and previous work experience, BUT NOT his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  Then, readjudicate the Veteran's claims for entitlement to an increased evaluation for a left total knee arthroplasty and TDIU.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


